DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “R” has been used to designate both stacked region of thin film conductor on replacement drawing Fig. 2A (dated 06 January 2022) and ratio R of the deviation (H1-H2) on Paragraph 0030 and Table 1 of the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…end portions of the thin film conductor layer are between the support member and the insulator, and the insulator includes first and second insulator portions adjacent to each other, and a deviation between a thickness H1 of the coil at the first insulator portion and a thickness H2 of the coil at the second insulator portion…”.
The claim limitation is not clear if the “end portions of the thin film conductor layer” refers to “the same one thin film layer with both of its ends are disposed between the support member and the insulator” or “more than one thin film layer with their ends disposed between the support member and the insulator”.
If the claim refers to “the same one thin film layer with both of its ends are disposed between the support member and the insulator”, then the limitation “deviation between a thickness H1 of the coil at the first insulator portion and a thickness H2 of the coil at the second insulator portion” cannot be recited in the claim 1 because they are not supported in the Specification and the Drawings.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10930425. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the Application is anticipated by claim 1 of U.S. Patent No. 10930425.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkubo et al. [U.S. Patent No. 10559417].

a body (e.g., a body 10, Fig. 1 and 7, column 3, lines 27-30) including a support member (e.g., 11, column 3, lines 38-40, Fig. 2), 
an insulator (e.g., 18, Fig. 1-10, column 4, lines 4-7) on the support member 11 and including a first opening, a coil (e.g., 13, column 3, lines 53-55) in the first opening, and 
a thin film conductor layer (e.g., 14a, column 4, lines 43-45, Fig. 10) between the coil 13 and the support member 11 and including a second opening (e.g., opening between 14a and 18, where end of thin film 14a tucked in, see Fig. 10); and 
external electrodes (e.g., 30A, 30B, see Fig. 1) on respective external surfaces of the body 10,
wherein end portions of the thin film conductor layer 14a are between the support member 11 and the insulator 18 (e.g., at least one or more of thin film 14a has end portions between support member 11 and insulator 18, see Figure 10), and 
wherein the insulator 18 includes first and second insulator portions (e.g., plurality of walls of insulator 18 in Fig. 5 and 10, column 4, lines 4-5) adjacent to each other across the first opening, and a deviation between a thickness H1 (e.g., distance from top of side wall 18, which partially seats on top of thin conductor layer 14a, to the top surface of thin conductor layer 14a as shown in Figure 10) of the coil 13 (e.g., winding part 14 of coil 13, Figure 10) at the first insulator portion (e.g., insulator 18, which seats on top of thin conductor layer 14a) and a thickness H2 (e.g., distance from top of another wall 18, disposed to the right of the first one mentioned above, which is not shown from the 
Regarding claim 2, Ohkubo discloses the thin film conductor layer 14a is a single layer (column 7, lines 16-25).
Regarding claim 3, Ohkubo discloses the thin film conductor layer 14a contains copper (column 1, lines 37-40).
Regarding claim 6, Ohkubo discloses an insulating layer (e.g., 40, column 5, line 67, Fig. 6) is on an upper surface of the coil pattern 14. 
Regarding claim 7, Ohkubo discloses the insulating layer 40 extends inwardly from an innermost side surface of the insulator 18 or extends outwardly from an outermost side surface of the insulator 18 (see Fig. 6).
Regarding claim 17, Ohkubo discloses an inductor comprising:
a body (e.g., 10, column 3, lines 28-38, Figure 1) including a support member (e.g., 11), an insulator (e.g., 18, column 4, lines 5-8, Figures 2-10) on the support member 11 and including a first opening (e.g., opening between resin walls 18), a coil (e.g., 13 with winding part 14, Figure 4, 5) in the first opening, and a thin film conductor layer (e.g., 14a, Figure 5, 10) between the coil (e.g., winding part 14) and the support member 
external electrodes (e.g., 30A, 30B) on external surfaces of the body 10,
wherein the coil 13 comprises a plurality of turns (e.g., 14) around a core (e.g., center portion 12) of the inductor,
in a stacking direction of the support member 11 and the thin film conductor layer 14a, an end of a first pattern, disposed on a first side of the core (e.g., side with section V-V in Fig. 4), of the thin film conductor layer 14a is disposed between the support member 11 and the insulator (e.g., rightmost insulator 18 where a thin film layer 14a entered from right side), the end of the first pattern (e.g., end of 14a which entered into insulator 18) being farther away from the core (area where opening 12 is) than another end of the first pattern, and
in the stacking direction of the support member 11 and the thin film conductor layer 14a, an end of a second pattern, disposed on a second side of the core opposite to the first side with respect to the core (if section V-V is taken at opposite side of core shown in Fig. 4, see annotated figure below), of the thin film conductor layer 14a is disposed between the support member 11 and the insulator (e.g., mirror image of insulator 18 and 14a in Fig. 10 with section V-V taken on opposite side of core), the end of the second pattern (e.g., end of 14a which entered insulator 18 at lower end level, mirror image of Figure 10) being farther away from the core (area where opening 12 is located) than another end of the second pattern.

    PNG
    media_image1.png
    619
    666
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    619
    666
    media_image2.png
    Greyscale

Regarding claim 18, Ohkubo discloses an insulating layer (e.g., 40, column 6, lines 1-10, Fig. 6) is on an upper surface of the coil pattern 14.
Regarding claim 19, Ohkubo discloses the end of the first pattern (e.g., end of 14a which entered into lower end of insulator 18, section V-V in Fig. 10) and the end of the second pattern(e.g., end of 14a which entered insulator 18 at lower end level, mirror image of Figure 10) are in contact with the insulator 18.
.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Dinan et al. [U.S. Patent No. 6507456].
Regarding claim 4, Ohkubo discloses the instant claimed invention discussed above except for the thin film conductor layer has a stacking structure composed of a plurality of layers.
Dinan discloses thin film conductor layer (e.g., 114, column 4, lines 50-53) has a stacking structure composed of a plurality of layers (e.g., first layer is tantalum, second is copper layer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have thin film conductor in stacking structure as taught by Dinan to the thin film conductor of Ohkubo to provide good material for adhesion to the substrate provided by the first layer and good adhesion of the thin film conductor to the coil as provided by the second layer.
Regarding claim 5, Dinan discloses the plurality of layers (e.g., 114, column 4, lines 50-53) have the same line width as each other.


Allowable Subject Matter
Claims 8-16 are allowed.
Reason for allowable subject matter:
Claim 8 recites, inter alia, 
in a stacking direction of the support member and the thin film conductor layer, both end portions of the thin film conductor layer are between the support member and the insulator and covered by the insulator.

The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.
Response to Arguments
Applicant's arguments filed 06 January 2022 have been fully considered but they are not persuasive.
The Applicant argues that column 5, lines 3-16 of Ohkubo does not describes an average thickness of the coil is about 39um. The Examiner explains that 39um is just a possible dimension based on the height range of the coil disclosed in column 5, lines 3-16. 
The Applicant argues that based on Fig. 10, a plating growth path of the line marked with arrow (1) is different from a plating growth path of the line marked with arrows (2)+(3) during the same plating time, so that the absolute value of the difference of the length of the line marked with arrow (1) and the length of the line marked with 

    PNG
    media_image3.png
    223
    188
    media_image3.png
    Greyscale

The Examiner explains that the percentage of deviation of H1 and H2 in claim 1 is not about the horizontal and vertical plating growth as the Applicant is trying to argue above.
Based on the requirement of claim 1, Ohkubo discloses end portions of the thin film conductor layer 14a are between the support member 11 and the insulator 18. That means, at least one or more of thin film 14a has end portions between support member 11 and insulator 18 as seen on Figure 10. 
The insulator 18 includes first and second insulator portions (e.g., plurality of walls of insulator 18 in Fig. 5 and 10, column 4, lines 4-5) adjacent to each other across the first opening.
A deviation between a thickness H1 (e.g., distance from top of side wall 18, which partially seats on top of thin conductor layer 14a, to the top surface of thin conductor layer 14a as shown in Figure 10) of the coil 13 (e.g., winding part 14 of coil 13, Figure 10) at the first insulator portion (e.g., insulator 18, which seats on top of thin conductor 14a is about 10µm in height and winding part 14 is about 70µm in height, the deviation is about 15%. That is, when the desired level of top portion of winding part 14 is similar to winding part 14 shown in Fig. 5. The arrangement of insulator 18 and thin film 14a will not be perfect every time as shown in Fig. 10, but the device would be at the required percentage of deviation required in claim 1 by using the allowed ranges of winding height and thin film layers disclosed in column 5, lines 3-16.
With regards to claim 1 also, the claim limitation is not clear if the “end portions of the thin film conductor layer” refers to “the same one thin film layer with both of its ends are disposed between the support member and the insulator” or “more than one thin film layer with their ends disposed between the support member and the insulator”.
If the claim refers to “the same one thin film layer with both of its ends are disposed between the support member and the insulator”, then the limitation “deviation between a thickness H1 of the coil at the first insulator portion and a thickness H2 of the coil at the second insulator portion” cannot be recited in the claim 1 because they are not supported in the Specification and the Drawings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.S.B/           Examiner, Art Unit 2837  


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837